DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on January 23, 2020.  Claims 1-15 were originally received for consideration.  No preliminary amendments for the claims have been received.
2.	Claims 1-15 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 1/23/2020, is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,222,109.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘109 Patent anticipates or renders obvious all of the limitations of the present application as described below. 

Present Application
U.S. Patent 11,222,109


in response to receiving an import instruction to import a workflow, perform: 


reading, from an export file, workflow information representing the workflow that is a sequence of processes using the image processing apparatus and the cloud server; and 


selecting one of a plurality of methods to obtain authentication information for accessing the cloud server to perform the workflow represented by the read workflow information; 
Explanation of obviousness:  The present application discloses importing a workflow while the ‘109 Patent discloses “a sequence creating instruction.”  These are analogous as a workflow is a sequence of instructions.  Furthermore, the present application discloses “selecting” which is analogous to “accepting settings” of the ‘109 Patent.  The other elements which are bolded anticipate the corresponding limitations of the present application. 









































2. The non-transitory computer-readable medium according to claim 1, wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device, the first table storing the authentication information in association with identification information of the cloud server, and wherein the application is further configured to, when executed by the processor, cause the processor to: when the first method is not selected, obtain the authentication information from a source other than the first table, and register the obtained authentication 






in response to accepting a sequence creating instruction, perform a sequence creating process comprising: 

accepting settings for a sequence of operations via a user interface of the information processing device, the sequence of operations being executable via authenticated access to a cloud server; 

accepting, via the user interface, a selection of the cloud server from among a plurality of cloud servers;

acquiring, from the selected cloud server, authentication information required to access the selected cloud server; 

storing the acquired authentication information in association with cloud information specifying the selected cloud server; 

creating a first sequence record including setting information and the cloud information associated with each other, the setting information representing the settings for the sequence of operations; and storing the created first sequence record into a memory of the information processing device; and in response to accepting a sequence executing instruction, perform a sequence executing process comprising: in response to accepting, via the user interface, a selection of the first sequence record from among a plurality of sequence records stored in the memory, reading out the selected first sequence record from the memory; executing the sequence of operations in accordance with the setting information included accessing the cloud server specified by the same cloud information as included in the first sequence record, with the authentication information stored in association with the same cloud information as included in the first sequence record.


3. The non-transitory computer-readable medium according to claim 2, wherein the instructions are further configured to, when executed by the processor, cause the processor to: accept, via the user interface, a selection as to whether to add authentication request information to the first sequence record, the authentication request information causing the processor to transmit a request for the authentication information to the selected cloud 

5. A non-transitory computer-readable medium storing computer-executable instructions configured to, when executed by a processor of an information processing device, cause the processor to: accept settings for a sequence of operations via a user interface of the information processing device, the sequence of operations being executable via authenticated access to a cloud server; accept, via the user interface, a selection of the cloud server from among a plurality of cloud servers; acquire, from the selected cloud server, authentication information required to access the selected cloud server; store the acquired authentication information in association with cloud information specifying the selected cloud server; store a first sequence record into a memory of the information processing device, the first sequence record including setting information and the cloud information associated with each other, the 
6. A non-transitory computer-readable medium storing computer-executable instructions configured to, when executed by a processor of an information processing device, cause the processor to: in response to accepting a sequence creating instruction, perform a sequence creating process comprising: accepting settings for a sequence of operations via a user interface of the information processing device, the sequence of operations being executable via authenticated access to a cloud server; accepting, via the user interface, a selection of the cloud server from among a plurality of cloud servers; acquiring, from the selected cloud server, authentication information required to access the selected cloud server; storing the acquired authentication information in association with cloud information specifying the selected cloud server; creating a sequence record including setting information and the cloud information associated with each other, the setting 

8. A non-transitory computer-readable medium storing computer-executable instructions configured to, when executed by a processor of an information processing device, cause the processor to: accept settings for a sequence of operations via a user interface of the information 
9. A non-transitory computer-readable medium storing computer-executable instructions configured to, when executed by a processor of 



The present application discloses importing a workflow while the ‘109 Patent discloses “a sequence creating instruction.”  These are analogous as a workflow is a sequence of instructions.  Furthermore, the present application discloses “selecting” which is analogous to “accepting settings” of the ‘109 Patent.  The other elements which are bolded anticipate the corresponding limitations of the present application. Therefore, the claims of the present application are obvious in light of the ‘109 Patent. 



Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/749,206.  The mapping and explanation is provided below. 
This is a provisional nonstatutory double patenting rejection.



Present Application 
Application 16/749,206
1. A non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the computer-readable instructions realizing an application configured to, when executed by the processor, cause the processor to: 
in response to receiving an import instruction to import a workflow, perform: 

reading, from an export file, workflow information representing the workflow that is a sequence of processes using the image processing apparatus and the cloud server; and selecting one of a plurality of methods to obtain authentication information for accessing the cloud server to perform the workflow represented by the read workflow information; and in response to receiving a workflow execution instruction to perform the workflow, access the cloud server by using the authentication information obtained in the selected method. 


when receiving a workflow storing instruction to store a workflow, select one of a plurality of methods to obtain authentication information for accessing the cloud server set for the workflow to be stored, the workflow being a sequence of processes using the image processing apparatus and the cloud server; and 

when receiving a workflow execution instruction to perform the workflow, 


access the cloud server by using the authentication information obtained in the selected method. 




	The present application and the coppending application 16/749,206 differ in that the ‘206 Application does not explicitly disclose an export file which contains workflow information.  However, the ‘206 application discloses receiving a workflow execution instruction (see limitation 3 of claim 1) which is analogous to an export file as the export file is any file which contains workflow information.  Therefore, the claims of both application are seen as obvious over each other. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosada (U.S. Patent Pub. US 2014/0380462) in view of Drozd et al. (U.S. Patent 10,057,246). 

Regarding claim 1, Hosada discloses: 
A non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the computer-readable instructions realizing an application configured to, when executed by the processor, cause the processor to: 
in response to receiving an import instruction to import a workflow, perform: 
reading, from an export file, workflow information representing the workflow that is a sequence of processes using the image processing apparatus (paragraphs 0108-0110, 0116:  receiving a manifest file of the selected application and determining whether the application requires secure authentication); and 
selecting one of a plurality of methods to obtain authentication information for accessing the server to perform the workflow represented by the read workflow information (paragraphs 0061-0070, 0103-0104:  the user depresses a login button, wherein there is a simple user authentication, a skip authentication button and a secure authentication); and 
in response to receiving a workflow execution instruction to perform the workflow, access the server by using the authentication information obtained in the selected method (paragraphs 0088-0090, the login service determines if the authentication information is valid and then grants access to an application). 
Hosada is silent on the accessing of a cloud server to perform the workflow defined in an export file.  In an analogous art, Drozd discloses the using authentication tokens to access cloud servers to receive cloud services such as content services (column 3, lines 30-52).  Drozd discloses that a user can dispatch multiple tasks using a single token if the token is still valid (column 4, lines 35-51).  Each of these tasks and the tokens are communicated to the appropriate cloud server to see if the token is valid or if the user needs to be prompted for login credentials (column 4, lines 52-65).  It would have been obvious to one of ordinary skill in the art to use the tokenization authentication system and the cloud servers of Drozd in the system of Hosada in order to achieve improved security in user-initiated workflows by authorizing each access to a resource (Drozd:  column 1, lines 39-43) by using tokens and allowing a variety of clients access to a variety of resources provided by the cloud servers (Drozd:  column 3, lines 33-43). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, 
The non-transitory computer-readable medium according to claim 1, wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device, the first table storing the authentication information in association with identification information of the cloud server, and wherein the application is further configured to, when executed by the processor, cause the processor to: 
when the first method is not selected (paragraphs 0061-0064:  a user can select one of three buttons including users that have already been registered in the system), obtain the authentication information from a source other than the first table (paragraph 0067:  user information tables store credentials mapped to roles), and register the obtained authentication information onto a second table if the user cannot do simple authentication, the user performs secure user authentication by providing the user name and password which are then stored in a user authentication setting table (paragraph 0069)); and
 in response to receiving the workflow execution instruction, perform: 
when the first method is selected, reading out the authentication information associated with the identification information of the cloud server set for the workflow to be imported, from the first table, and accessing the cloud server by using the authentication information read out from the first table (paragraphs 0088-0090, 0111-0116: the login service determines if the authentication information is valid and then grants access to an application); and 
when the first method is not selected, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table(paragraphs 0062-0068:  if the user cannot do simple authentication, the user performs secure user authentication by providing the user name and password which are then stored in a user authentication setting table and are used to grant access to the resource (paragraph 0069)). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 1, wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device, the first table storing the authentication information in association with identification information of the cloud server, and wherein the application is further configured to, when executed by the processor, cause the processor to: 
when the first method is selected, perform: 
the login service can request authentication from the authentication server by transmitting a user name and password (information from the first table stored in the login server) to the authentication server); and 
in response to receiving the workflow execution instruction, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table (paragraph 0067-0070:  the authentication server can use the information registered in the user authentication setting table for authentication to access the resource/workflow). Claim 4 is rejected as applied above in rejecting claim 2.  Furthermore, Drozd discloses: 
The non-transitory computer-readable medium according to claim 2, wherein the second table is configured to store a plurality of workflows registered thereon, wherein the plurality of methods include a second method in which the authentication information is obtained from the second table, and wherein the application is further configured to, when executed by the processor, cause the processor to: 
when the second method is selected, if the second table stores identification information of another workflow using the same cloud server as set for the workflow to be imported, obtain authentication information associated with the said another workflow from the second table, and register the identification information of the workflow to be imported, onto the second table in association with the obtained authentication information (column 4, lines 35-51: a user can dispatch multiple tasks using a single token if the token is still valid; column 4, lines 52-65:  each of these tasks and the tokens are communicated to the appropriate cloud server to see if the token is valid or if the user needs to be prompted for login credentials). Claim 5 is rejected as applied above in rejecting claim 2.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 2, wherein the plurality of methods include a second method in which new authentication information is obtained from the cloud server (paragraphs 0067-0070), and 
wherein the application is further configured to, when executed by the processor, cause the processor to: 
when the second method is selected, receive information necessary for accessing the cloud server set for the workflow to be imported, access the cloud server by using the received information, obtain the new authentication information from the cloud server, and register the identification information of the workflow to be imported, onto the second table in association with the obtained new authentication information (paragraph 0067-0070:  the authentication server can use the information registered in the user authentication setting table for authentication to access the resource/workflow).Claim 6 is rejected as applied above in rejecting claim 2.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 2, wherein the information processing device has another application incorporated therein, the said another application being configured to, when executed by the processor, cause the processor to obtain the authentication information associated with the identification information of the cloud server from a third table stored in the memory of the information processing device, and access the cloud server by using the obtained authentication information (paragraph 0067-0068:  a combination of two different user information tables can be used), 

when the second method is selected, obtain the authentication information associated with the identification information of the same cloud server as set for the workflow to be imported, from the third table, and register the identification information of the workflow to be imported, onto the second table in association with the obtained authentication information (paragraph 0067-0070:  the authentication server can use the information registered in the user authentication setting table for authentication to access the resource/workflow).Claim 7 is rejected as applied above in rejecting claim 2.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 2, wherein the export file is configured to accept incorporation of the authentication information thereinto, 
wherein the plurality of methods include a second method in which the authentication information is obtained from the export file (paragraph 0067-0070:  the authentication server can use the information registered in the user authentication setting table for authentication to access the resource/workflow), and 
wherein the application is further configured to, when executed by the processor, cause the processor to: 
when the second method is selected, obtain the authentication information from the export file, and register the identification information of the workflow to be imported, onto the second table in association with the obtained authentication information (paragraph 0067-0070:  the authentication server can use the information registered in the user authentication setting table for authentication to access the resource/workflow). Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 7, wherein the application is further configured to, when executed by the processor, cause the processor to: when the export file includes the authentication information, select the second method from among the plurality of methods (paragraphs 0061-0064:  a user can select one of three buttons including users that have already been registered in the system depending on the user access rights to a certain resource). Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 1, wherein the export file is configured to accept incorporation of particular information thereinto, the particular information specifying one of the plurality of methods, and wherein the application is further configured to, when executed by the processor, cause the processor to: 
when the export file includes the particular information, select the method specified by the particular information (paragraphs 0061-0064:  a user can select one of three buttons including users that have already been registered in the system depending on the user access rights to a certain resource).Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 9, wherein the export file includes method-changeability information representing whether a method other than the method specified by the particular information is selectable from among the plurality of methods (paragraphs 0061-0064:  a user can select one of three buttons including users that have already been registered in the system depending on the user access rights to a certain resource), and 

when the method-changeability information included in the export file represents that a method other than the method specified by the particular information is selectable from among the plurality of methods, control a display of the information processing device to display a selection screen for receiving a selection from the plurality of methods, and receive the selection via the selection screen (paragraphs 0065-0071:  wherein there is a User Interface for displaying the user authentication methods with menus and applications). Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Hosada discloses: 
The non-transitory computer-readable medium according to claim 10, wherein the selection screen is configured to be displayed in an initial state where the method specified by the particular information is selected as a default method (paragraph 0071:  wherein a button for an application displayed on the menu screen is depressed in a case where no authentication is set for the menu in the user authentication setting table).  Claim 12 is rejected as applied above in rejecting claim 9.  Furthermore, 
The non-transitory computer-readable medium according to claim 9, wherein the application is further configured to, when executed by the processor, cause the processor to: 
in response to receiving an export instruction to export the workflow, receive a selection from the plurality of methods, and generate the export file by incorporating thereinto the particular information specifying the selected one of the plurality of methods (paragraphs 0061-0064:  a user can select one of three buttons including users that have already been registered in the system depending on the user access rights to a certain resource). Regarding claim 13, Hosada discloses: 
An information processing device comprising: 
one or more communication interfaces configured to communicate with an image processing apparatus (paragraphs 0033-0036, 0067:  communicating with a multifunctional peripheral capable of copy, printing, scanning and possessing networking capabilities); and 
a controller configured to: 
in response to receiving an import instruction to import a workflow, perform: 
reading, from an export file, workflow information representing the workflow that is a sequence of processes using the image processing apparatus and the cloud server (paragraphs 0108-0110, 0116:  receiving a manifest file of the selected application and determining whether the application requires secure authentication); and 
selecting one of a plurality of methods to obtain authentication information for accessing the server to perform the workflow represented by the read workflow information (paragraphs 0061-0070, 0103-0104:  the user depresses a login button, wherein there is a simple user authentication, a skip authentication button and a secure authentication); and 
in response to receiving a workflow execution instruction to perform the workflow, access the server by using the authentication information obtained in the selected method (paragraphs 0088-0090, 0111-0116: the login service determines if the authentication information is valid and then grants access to an application). 
Hosada is silent on the accessing of a cloud server to perform the workflow defined in an export file.  In an analogous art, Drozd discloses the using authentication tokens to access cloud servers to receive cloud services such as content services (column 3, lines 30-52).  Drozd discloses that a user can dispatch multiple tasks using a single token if the token is still valid (column 4, lines 35-51).  Each of 
The information processing device according to claim 13, wherein the controller comprises: 
a processor (paragraph 0038:  CPU controlling the MFP); and 
a memory storing processor-executable instructions (paragraph 0038:  a RAM and a ROM) configured to, when executed by the processor, cause the processor to: 
in response to receiving the import instruction, read the workflow information from the export file, and select one of the plurality of methods (paragraphs 0108-0110, 0116:  receiving a manifest file of the selected application and determining whether the application requires secure authentication); and 
in response to receiving the workflow execution instruction, access the server by using the authentication information obtained in the selected method (paragraphs 0088-0090, 0111-0116: the login service determines if the authentication information is valid and then grants access to an application). 
Hosada is silent on the accessing of a cloud server to perform the workflow defined in an export file.  In an analogous art, Drozd discloses the using authentication tokens to access cloud servers to receive cloud services such as content services (column 3, lines 30-52).  Drozd discloses that a user can dispatch multiple tasks using a single token if the token is still valid (column 4, lines 35-51).  Each of 
A method implementable on a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the method comprising: 
in response to receiving an import instruction to import a workflow, performing: 
reading, from an export file, workflow information representing the workflow that is a sequence of processes using the image processing apparatus and the server (paragraphs 0108-0110, 0116:  receiving a manifest file of the selected application and determining whether the application requires secure authentication); and 
selecting one of a plurality of methods to obtain authentication information for accessing the cloud server to perform the workflow represented by the read workflow information (paragraphs 0061-0070, 0103-0104:  the user depresses a login button, wherein there is a simple user authentication, a skip authentication button and a secure authentication); and 
in response to receiving a workflow execution instruction to perform the workflow, accessing the server by using the authentication information obtained in the selected method (paragraphs 0088-0090, 0111-0116: the login service determines if the authentication information is valid and then grants access to an application). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
03/23/2022Primary Examiner, Art Unit 3649